We fully concur in the legal conclusions of the Court of Civil Appeals upon the facts found by that court to be true.
It is contended, however, that the findings of fact were not justified by the evidence, and writ of error is asked on that ground.
If there be no evidence to support a finding by that court, its finding might be here disregarded; but where there is only a conflict of evidence the findings are conclusive.
It is asserted in the application that there was no evidence to sustain some of the material findings, but the application does not attempt to set out the evidence, and under such circumstances credence must be given to the findings made.
In such case the presumption is that the evidence sustains the finding, and an application seeking to rebut this must show that there was no evidence, or rather what the evidence was. That has not been attempted, and the application will be overruled.
Delivered March 29, 1894.
Motion for rehearing, accompanied with copy of statement of facts, was overruled.